The impact of cohesion policy on the integration of vulnerable communities and groups (debate)
The next item is the debate on the report by Gábor Harangozó, on behalf of the Committee on Regional Development, on the impact of cohesion policy on the integration of vulnerable communities and groups.
rapporteur. - (HU) Thank you very much, Mr President. Commissioner Hübner, ladies and gentlemen, there are regions, and people living in those regions, that are unable to avail themselves of the opportunities we seek to provide for them out of Community resources in order to enable them to catch up with the European Union average as quickly as possible and put an end to the poverty in which they are living.
I initiated this report in order to investigate the reasons why we have been unable to bring about development in these regions, and to make recommendations with a view to changing this situation and putting an end to it. As the European Commission's Fourth Progress Report on Cohesion states, cohesion policy functions very well at national level in some countries. In practical terms, more vigorous development and positive progress towards cohesion have begun to take place in countries that have already acceded to EU membership and are receiving cohesion funds. If we look at slightly lower territorial levels, however, we can see that inter-regional disparities are not diminishing to the same extent. I would like to cite Hungary as an example: in Hungary, per capita GDP in the central region has reached 110% of the European Union average; in four out of Hungary's seven regions, however, per capita GDP is less than 45% of the EU average. In these cases the disparity is at least no longer increasing. In many instances, however, as the Fourth Report on Cohesion also states, territorial disparities within regions are continuing to increase.
What could be the reason why some regions are able to use the available opportunities to their advantage, while others are not? If we look a little more closely, we find that there are some very serious underlying structural reasons, structural reasons at the territorial level. In territories where little development is taking place, the human capacity for generating appropriate projects is clearly lacking, the basic infrastructure for getting investment into these territories is lacking, and appropriate education and proper healthcare are lacking. There are several micro-regions, for example in Hungary, where the life expectancy of the male population is more than 15 years lower than the national average.
What should we do about it? Since the problem we are dealing with is a highly complex one, and is clearly concentrated in certain micro-territories and micro-regions, I believe we must assess whether it is right to examine cohesion policy at inter-regional level only, at the level of the regions. Would it not be better instead to examine whether we need more focused, more precisely targeted measures at the level of the micro-regions where the worst of the problems are? From now on our first point of departure must be to examine the nature of the statistics we are using as a basis for our decision making. I was aware of this problem while preparing this report, but I cannot give you any concrete basis for statistical comparison, as there is a lack of comparable micro-regional statistical data throughout the EU. From now on we must examine whether it is appropriate, although these are primarily rural areas, to tie rural cohesion into agricultural policy. Would it not be much more appropriate to deal with the problems of rural areas in the context of cohesion policy and using cohesion policy instruments, allowing agricultural policy measures to play a purely complementary role?
At this juncture I would like to thank the shadow rapporteurs for their exceptionally constructive work in helping to produce the report. At the same time, I would also like to point out that, following the several weeks of negotiations, and after I had accepted the report of the PPE-DE Group containing a very major amendment on a vital point of the report, the PPE-DE Group then proceeded to vote against its own point. For me this raises the question: what is it that we want? Do we simply want to state that a problem exists, and do nothing more, or are we prepared to face up to the problem and to make recommendations regarding how to change our policy, and to focus more closely on identifying areas where we can actually do something to solve the problem? Thank you very much for your attention.
Member of the Commission. - Mr President, I would like to thank Mr Harangozó for his report and also for his efforts to achieve a consensual position in his committee on the difficult topic of vulnerable communities and groups. To avoid economic growth being accompanied by social polarisation in our society, cohesion policy targets social exclusion, in particular the integration of vulnerable communities and groups, and it will remain a cohesion policy goal in the future.
It is also true that problems identified in the report are at the frontier between territorial cohesion, on the one hand, and social cohesion challenges on the other, and social polarisation and social segregation problems, when concentrated on some territories, become territorial cohesion issues.
We face social exclusion in the poorest territories of the European Union, but we also have pockets of social deprivation in the richest cities of the European Union. The report calls on the Commission to present a comprehensive definition of territorial cohesion in the framework of the forthcoming Green Paper on territorial cohesion, and I can confirm that the Green Paper to be published at the end of September this year will contribute to the progress towards a common understanding across the Union of the concept of territorial cohesion.
The report also recognises that the notion of vulnerable groups and communities as such is certainly not an easy one and it should not be limited to the Roma communities only. However, it is generally recognised that the situation of Roma communities deserves special focus in Europe. To address the multi-faceted problems of Roma exclusion, we need an integrated approach, and Parliament discussed it in depth in January when adopting a resolution on a European strategy on the Roma. In the package on the renewed social agenda, the Commission will present at the beginning of July its working document on Community instruments and policies for Roma inclusion.
I share the report's opinion on the need to make greater use of the synergies and complementarities among European policies and also among various financial instruments available. The Commission paid much attention to this when negotiating operational programmes of the cohesion policy with the national and regional authorities.
As to the issue of making available comparable intra-regional data for all regions in the European Union, with special regard to social indicators, while essential, I share the report's view here: it is a more complex one. As Members will be aware, Eurostat does not produce data, but manages data provided by the national statistical systems.
We have just completed the second edition of the Urban audit, covering the period up to 2004 and we clearly see how limited the availability of territorial data is below the NUTS 2 classical regional level. To address this challenge and also using the context of preparations of the Green Paper on territorial cohesion, the Directorate General for Regional Policy worked on improving the quality of research on regional policy, including its statistical bases. As a result, the expenditure 2000-2006 is today broken down to the NUTS 3 level, to 20 categories of expenditure at this level, and is available for Objective I regions, Objective II, Urban, Interreg and Cohesion Fund.
Rural audit is still a challenge ahead of us. Unfortunately, I must admit today that reliable data does not yet exist on where particular excluded groups are concentrated, hence it is impossible to cross-match our newly available information on what and where cohesion policy resources are spent on with the location of such groups. I consider that the margin of progress in this area, as it seems today, is rather in specific research, using qualitative analysis.
Once again, I thank Parliament for bringing to our attention all those important issues, and I am looking forward to the debate today.
draftsman of the opinion for the Committee on Agriculture and Rural Development. - (PT) As draftsman of the opinion for the Committee on Agriculture and Rural Development, I reiterate the need to support rural areas, including mountain regions, where women play a central role. Their work must be valued and they must also be guaranteed decent incomes.
Well-paid productive activities and high-quality public services must be provided in order to retain young people and prevent rural depopulation. Particular attention must be paid to family farming and to small and medium-scale farmers by reforming the Common Agricultural Policy, which is currently being done, to make it fairer, to combat the rural exodus and to support agricultural products.
I also stress the need to support all less-favoured regions, areas with permanent structural disadvantages, the outermost regions and areas subject to industrial restructuring, relocalisation and company closures in order to reinforce economic and social cohesion and the social inclusion of vulnerable communities and groups.
on behalf of the PPE-DE group. - (RO) Honourable President, Madam Commissioner, dear colleagues, first of all, I would like to thank the Rapporteur for the work and efforts made to conciliate different points of view. We all agree that vulnerable groups and communities deal with many difficulties in their development and require special attention within the cohesion policy, as well as the other available financial assistance instruments.
I have supported, during all the work stages, the need to structure the report into two distinct parts: one referring to vulnerable communities, from the point of view of ethnic membership, and the second one referring to vulnerable communities determined by certain geographical handicaps. Unfortunately, our request is not reflected into the current form of the report. Our group has three amendments, of whose approval our vote depends, namely the elimination of recital Ee, whose content is identical to that of recital I, explaining the concept of a vulnerable area or zone by listing them, as well as eliminating paragraph 17. We hope we will have the Rapporteur's approval in this respect.
Finally, I would emphasize two more ideas: the problems of vulnerable communities from any point of view, either ethnic and/or geographical, could be treated more efficiently if there were cooperation in this field between the local, regional, national and European authorities. At the same time, the role of the educational system and the public, social and transport infrastructures is indispensable for integrating vulnerable groups and communities.
I end by specifying that our final position is conditioned, as I have already mentioned, by the acceptance of the three amendments and, especially, the elimination of paragraph 17, which was voted in the Commission. If these amendments are accepted, we will obviously support the report.
on behalf of the PSE Group. - (PL) Mr President, I would like to start by thanking the rapporteur for his work in producing the report that has been presented to us today. I would agree that there is a need for a micro-regional based approach focusing on intra-regional disparities and on the most sensitive areas.
In some cases, intra-regional disparities play an even greater role than differences between regions. We should remember that the objective of, and the assumption behind, European regional policy is the reduction of development differences between individual areas within the European Union, and the phenomenon of territorial exclusion has not yet been taken into consideration in policy instruments. In the new Member States, social segregation and failures as regards the provision of equal opportunities occur most frequently in rural areas, while economic and social initiatives in the regions are concentrated on dynamic centres, principally on urban centres.
Resources to combat poverty and social exclusion vary depending on the country, but, in order to create an EU that is territorially and socially cohesive, we have to implement additional measures aimed at unleashing the potential that is latent in economically backward areas.
on behalf of the ALDE group. - (RO) Honourable President, first of all, I would like to congratulate the Rapporteur for his work.
The cohesion policy is vital for the communities in the underdeveloped regions and sub-regions. The social-economic aspects, such as poverty, lack of infrastructure, administrative capacities, deindustrialization, low education and training level, high employment rate, poor living conditions, as well as reduced access to services of general interest transforms these communities into vulnerable groups, which represent an ever greater challenge for the cohesion of the European Union territories. Thus, a relation of interdependence results, between the need to reduce social-economic disparities between regions and the need for social integration of vulnerable groups, a relation that should naturally lead to a constructive process involving a territorial approach both at a national and a European level.
Honourable President, I believe that the absence of statistics regarding the spreading of these groups and their degree of social exclusion, as well as the incapacity of the indicators for measuring inter-regional disparities to supply viable data, prove, one more time, the need for the Member States and the Commission to cooperate more closely in order to obtain a real image of the situation of vulnerable regions and groups, as well as to set up concrete programmes and strategies for territorial development and overcoming social exclusion.
I also believe that Member States should take a first step by identifying these vulnerable groups and setting their priority in the strategic national plans and, afterwards, by developing mechanisms for evaluation and monitoring. We should not forget that, most of the time, migration is a consequence of poverty and the migration phenomenon itself generates instability and conflicts. For this reason, honourable President, we believe that vulnerable groups should benefit, from all Member States, from social assistance, equality of opportunities and, more than that, from specific programmes allowing the development of the regions where they come from.
on behalf of the UEN Group. - (PL) Mr President, I would like to thank Mr Harangozó for working on this difficult issue, even though this report does not look at all the issues relating to situations, persons or environments that are excluded or at risk.
Despite the fact that a considerable part of the European Union budget is allocated to the implementation of its cohesion policy, serious disparities still remain. If, for example, we consider per capita GDP: in the wealthiest regions this is nearly 10 times higher than in the poorest regions. We have to bear in mind that significant differences also exist within regions. Poor districts are also to be found within large conurbations. In addition, this is also a significant issue in many rural areas. This poverty can pass down from one generation to the next.
Let us therefore protect children and families from this phenomenon. What is needed here, above all, is the creation of equal opportunities, particularly with regard to education, healthcare and housing. This will be the proof of social and territorial cohesion, which have not yet been properly defined. The prospects of groups living in spatial, cultural and communications isolation are significantly poorer. These are issues involving both technical and social infrastructure, as well as jobs and the creation of a climate of internal activity in these societies.
Let us help our fellow citizens, who are subject to discrimination in one way or another, so that they can regain their belief in escaping from a lowly position in society. In addition, we must break the stereotypes that undervalue these groups. This relates to many people who are disabled or homeless, as well as to gypsy societies that have been discussed here. This type of segregation goes against our common solidarity and is a symptom of a failure to respect human dignity. Let us remember that we often have to deal with families with many children, as well as immigrant families, in these types of environments.
In addition, we need a common policy for creating equality on various levels: on the regional, national and EU levels. We also need volunteers and non-governmental organisations.
(NL) Mr President, Commissioner, I am grateful to Mr Harangozó for his attention to vulnerable groups. Cohesion policy has been making an important contribution to improving conditions for vulnerable groups for a long time now. Take, for example, Ireland, once a country with very vulnerable groups: very high youth unemployment, rundown towns, underdeveloped countryside, with virtually no opportunities. For many other countries, too, social exclusion is to be replaced by employment, education and participation. That is the direction we are going in and it is extremely successful.
My second point: I have seen it said in particular that we know too little, have too little information. I agree that that could be improved, especially by the Member States, the regions and the towns themselves. Mr Harangozó wonders why the life expectancy of Hungarians is 15% lower than average life expectancy in the EU. I do not know either, but I have visited hospitals. Eating and drinking habits are extraordinarily bad, and the European Community can do nothing about that. I think that for people to take responsibility themselves in the regions is one of the most important bases of our policy.
Finally, what is the underlying reason for the EPP being against NUTS 4? We are against it because in 2004 we opted for strengthening of the policy up to 2013, for more substance, more focus. We even decided to include the whole external border, as it were, in the policy on Interreg areas on the external borders. That tends to mean that we will be fragmenting, we will be dissipating our efforts, and that should not be the direction we take in this area in the future. That would be a mistake. I am therefore asking you once again to delete the article concerned. Otherwise I accept the challenge the rapporteur has also set out, to have an intensive debate with each other about territorial cohesion with each other in the next sixth months.
(ES) Mr President, I would like to begin by adding my thanks to the rapporteur for having taken the initiative of drafting a report stating that one of the European Union's fundamental objectives is to reduce social, economic and regional inequalities.
The cohesion policy has made an effective contribution to reducing these inequalities, but a lot remains to be done, as discussed in the fourth report on cohesion.
There are vulnerable groups of people at risk of succumbing to social exclusion and absolute poverty in all regions, including the most prosperous. An integrated approach is needed when addressing deficiencies in equal opportunities. Member States and regional administrations need strategies to revitalise vulnerable areas, develop their infrastructure and promote genuine development opportunities in accordance with their specific economic potential, while maintaining services of general interest through local administrations strengthened by the decentralisation of the public sector.
(EL) Mr President, Commissioner, the targeted, issue-specific nature of the Harangozó report represents an extremely significant move by the European Parliament to reach out to vulnerable communities and groups, and integrate them smoothly, through a European cohesion policy. As an initiative it meets with my full approval, and I acknowledge the effort made by the rapporteur, but I beg to differ with the way the issue has been elaborated. Certain aspects of the report still have no substance, despite the conscientious effort made by my fellow Member.
Some of these aspects deal with vulnerable communities and groups representing a broad spectrum of society and micro-communities, not just the Roma. The European Parliament has already given its attention to this category in a special report, the scope of which should have been broader in order to cover both the social and geographical aspects. The Group of the European People's Party (Christian Democrats) and European Democrats has insisted on the usefulness of this broader approach, but has not been heeded. The report remains one-sided and often takes a short-sighted approach to this issue.
I am bearing in mind the mountain and island regions especially, as no-one can doubt the vulnerability of their communities. They are not mentioned anywhere in the report. I do not approve of constantly avoiding definitions or specific references to things and situations. Let me also point out that vulnerable communities and groups exist not only at inter-regional but also at intra-regional level. They need material and technical support, technological and scientific know-how, education, training and an administrative base. There should be an emphasis on decentralising the public sector and extending transport networks. Here, too, voluntary action might play an important role in these groups and might contribute towards activating and demarginalising them.
Despite the rapporteur's undoubted effort, I cannot say that the overall fabric of the report is satisfactory. It is notable for its ambiguities and lack of clear organisation in its sections. If we wish to contribute towards solving the problems faced by vulnerable groups, the texts we prepare must be clear-cut and explicit and must take a global view of the issue.
Mr President, I would like to congratulate my colleague Mr Harangozó on his own-initiative report.
Special attention to vulnerable groups under the EU's cohesion policy means we have not forgotten that the main priority of this policy is to contribute to the well-being of our citizens.
The regional dimension of this issue is clear. Nevertheless, in order to be able to identify the specific needs and location of the vulnerable groups, it is necessary to analyse the development strength of the small territorial units. Although we could find that vulnerability is a problem at lower levels - in the poorest regions, for example - it has a bearing on the whole territory and touches upon all social categories living there. That is why the policy, strategy and actions to address the problems of vulnerable groups must be comprehensive, based on a common approach on behalf of our institutions at European, national and local level.
(FR) Mr President, Commissioner, ladies and gentlemen, first I want to congratulate Gábor Harangozó on the excellent job he has done and for his thoughts on this complex and delicate subject. I wanted to play an active part in the opinion drafted by the Committee on Agriculture and Rural Development on this report, for the most vulnerable people are often concentrated in the least developed rural areas and in areas with permanent natural disadvantages, which means that agriculture and rural development policy have a major role to play there.
Cohesion policy must, in my view, seek to maintain income-generating agricultural and non-agricultural activities in rural areas, in order to maintain a population that is often tempted by rural exodus, but also to welcome new arrivals. It is important to promote family farming, which creates jobs, and equal access to public services as also the provision of public services in order to respond to the needs of disadvantaged families, communities and groups. In short, we must make the rural environment attractive and fit to live in. We can achieve that aim by ensuring a linkage between the various policies conducted in these areas and targeted at these fragile groups and, therefore, drawing more on the complementary nature of the various available financial instruments.
(SK) I would like to thank Mr Harangozó for his excellent report, which deals with issues that have not been very prominent to date yet represent a dormant source of what are clearly rather significant problems. I would like to touch upon two concrete areas covered in the report: revitalising vulnerable communities, consisting mainly of people in rural and peripheral areas, and developing the micro-regions that are lagging behind, have an irregular situation in relations to the individual countries' specific characteristics and are almost absent from the current statistics.
Both of the above-mentioned areas are neglected due to the fact that they are not clearly identified. We must clearly define the highly vulnerable communities (both economically and socially) that exist in the European Union, we must analyse the types and locations of the underdeveloped micro-regions in the EU, and we must find solutions to these problems. They are both difficult to see against the background of the global successes of the cohesion policies. We do not want the cohesion policies to be compared to Emmental cheese, which looks very compact on the outside.
(SK) The report in question correctly highlights the relationship between solving social issues and regional development, and the need for Europe to show solidarity and implement the cohesion policy in this area.
Personally, I devote a lot of my time to the problems involved in supporting regions that are lagging behind, especially in Slovakia. Preserving a strong and attractive European countryside is crucial for economic as well as cultural and ecological reasons. I support the call to the Commission to increase, within the framework of the forthcoming Green Paper on Territorial Cohesion, the funding needed to deal with regional problems. As part of this process, it will be necessary to ensure that the regions play an active role and to cooperate closely with the NGOs.
In this context, I would also like to say that the social activities carried out by churches and religious societies merit special praise. I know from experience that their services on behalf of underprivileged social groups and regions are very effective and often indispensable. Therefore, we have to see these services as an integral part of the European effort to help vulnerable groups and support them adequately at European level.
(EL) Mr President, Commissioner, ladies and gentlemen, I too would like to point out that with this report we are expressing our conviction that, 20 years after it was formulated, cohesion policy must continue to bring the solidarity of the Union not only to the most disadvantaged regions and countries, but also to the most disadvantaged communities and groups among our citizens.
We must strengthen cohesion policy not only with financial resources, but also with suitable mechanisms and procedures making it possible to track down and address complex, multi-faceted social and economic disparities at local level.
The challenges faced by our regions today are such that they do not allow us to leave the problems of poverty and social and territorial exclusion unresolved. Coordinated action is needed at all levels, as is an integrated approach, with resources and policies working together to deal with the problems.
(PL) Mr President, at present, economic growth is concentrated around capital cities and large urban areas. Other areas, including rural areas, develop much more slowly, and this means that they are much more susceptible to problems. The objective of cohesion policy should be to help these areas and to support territorial cohesion.
For this it is essential to improve infrastructure, to increase the attractiveness of these areas to investors, to maintain public services and to improve housing and quality of life. What is very important for the development of rural areas is to create communications infrastructure; primarily this means roads, and also sewage treatment plants, as these create the necessary conditions for flows of investment and the creation of new jobs, which makes it possible for people to remain in these areas and to live decently.
To date, the Common Agricultural Policy has focused principally on food quality, food safety and competitiveness, but it has been less involved in rural development outside of the area of agriculture. It is vital to have better coordination between cohesion policy, rural development policy and employment policy.
(PL) Mr President, point N of the report is right to point out that poverty and exclusion have a strong territorial character. Taking into account the principle of solidarity, which is generally respected in the European Union, together with the content of point N, I would like the allocation of resources from European funds to support the integration of economically disadvantaged areas.
Unfortunately, this year, this principle has been breached in my own country. Funds allocated to infrastructure improvements and other aid funds are being directed mostly to wealthier areas that are already well developed. This is often a consequence of better preparation by the persons who apply for these funds. I hope that the document we have been considering will help to eliminate these irregularities throughout the European Union.
Member of the Commission. - Mr President, I think this was a good discussion and I would like to thank all those who contributed to the debate, which showed that the integrated policy approach is the best way to address effectively the problem of different vulnerable communities and groups. The link between cohesion policy and rural development policy seems particularly important here.
I also share Members' concern that, in cases where there is a territorial concentration of problems related to vulnerable groups, a territorial approach to policy is justified. Social inclusion should not be dissociated from territorial cohesion.
I also appreciate Members' emphasis on intra-regional disparities. As many Members have pointed out, developing good-quality, reliable intra-regional statistics would be of much help in this context. As I said in my introductory remarks, the Commission intends to invest further in developing such a database. We are now building a rural audit in the same way as we did an urban audit in the past. Good cooperation with Member States on this issue will be essential and I count very much on Parliament's support in this context.
rapporteur. - (HU) Thank you very much, Mr President. Commissioner, ladies and gentlemen, I would first of all like to thank Commissioner Hübner, not only for her response to this report and to the debate, but also for the ongoing work aimed at making this policy better and more effective. I appreciate her efforts enormously and thank her also for her frankness concerning my report.
I would like to respond to a number of questions that have been raised. First, I think that if we take the problem seriously, then we should do as we did when we took seriously the need for the Lisbon process and the importance of ensuring implementation of the Lisbon process within cohesion policy, which led to the introduction of a system of earmarking cohesion policy funds in order to support the Lisbon process. In the same way, we can take action to combat the territorial concentration of poverty, if we want to. If we decide to.
I would also like to say to the PPE-DE Group, above all to Mr van Nistelrooij, that if we delete point 17, the report would state that we agree that there are micro-regions that are unable to avail themselves of the opportunities we provide for them. We agree that these are micro-regions, but why would we want to delete from the report the very point in which we urge the Commission to examine whether it might therefore be more effective to provide cohesion assistance to these micro-regions at micro-regional level? I still do not understand why we would need to do this.
I would like to say to Mrs Petre that I consider this to be a regional policy report. A regional policy report is not the place for a discussion on ethnic groups, and I do not understand why we should be discussing ethnic groups in any case. In the case of Romania, if we were to look at the matter from an ethnic perspective, which groups would she want me to include in the report? The Roma, who live in very poor circumstances in certain areas? The Csangos, who also live in dire circumstances in one particular area? Or the Romanians of the highland regions? We cannot decide on this basis; we need complex indicators, a complex approach and integrated implementation. Thank you for your attention.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
I would like to welcome this report by Mr. Harangozó on the impact of the cohesion policy on the integration of vulnerable communities and groups. There is a growing voice calling for account to be taken of the difficult prospects facing districts or areas whose population has been on the periphery of decision-making and of mainstream economic development.
From my own constituency I know the difficulties facing not only disadvantaged urban areas, but also peripheral areas in the border counties of Ireland. These rural areas frequently face difficulties in securing investment in business or infrastructure. The ending of the "rural exodus” mentioned in this report should be a priority for politicians.
The role of those farming on small- and medium-sized farms in sustaining rural communities is correctly spelt out by Mr. Harangozó. Rural communities should not be demoted in the cohesion policy and a greater interlink between rural development and regional development in fighting social exclusion must be implemented.
Remoteness from communication and transport networks is a practical problem which must be tackled.
in writing. - (PL) Cohesion policy, on which about 33% of the EU budget is spent, is of vital importance to all EU countries. Poland is pleased to participate in any actions relating to the full economic integration of society in Europe and to minimise disparities at the micro-regional level. I believe that the measures taken under the cohesion policy are fundamental to promoting sustainable development and eliminating unemployment, poverty and social exclusion, which constitute grave social and economic problems in Europe. Cooperation between all European countries and the exchange of experiences are of particular importance in this regard.
The problems that are slowing down the EU's sustainable development, including low incomes, poor infrastructure and low social mobility, relate principally to rural areas. The situation is aggravated by the growing exodus of people from the countryside and the increased social exclusion in these areas. In addition, among the problems faced by European cohesion policy at the beginning of the 21st century, are issues that are external in character, such as, for example, the growing development differences between the European Union and the USA. In the years 1995-2005 productivity growth in Europe was much lower than in the United States or in Japan. This has a significant effect on reducing the competitiveness of the European market.
I would like to thank Mr Harangozó for drawing these issues to our attention.
in writing. - (HU) In the interests of stimulating employment, growth and competitiveness, the European Union must use the enterprise and labour potential at its disposal to the fullest possible extent. In view of the fact that most of the nearly 10 million Roma living in Europe are affected by structural and/or absolute unemployment or participate in the grey or black economy, integration of Roma people could have a decisive impact on the outcome of the Lisbon Agenda and cohesion policy. The report notes that cohesion policy has helped the poorest regions to close the gap in their economic and social development. Much more is needed, however, both in quantitative and in qualitative terms. The European Commission and Member States must work towards ensuring the coordination and complementarity of the available financial resources; European Union financial instruments, meanwhile, and primarily the European Social Fund and the European Regional Development Fund, must be deployed to support a large number of individual programmes, from providing micro-credits to businesses to investing in infrastructure development. To ensure that these programmes are successful and that the funds reach their intended target, it will be vital to identify and eradicate obstacles of both a general and a specific nature. Lagging regions that are battling with complex problems are unable to raise the counterpart funds necessary in order to obtain the Community assistance to which they are legally entitled. In the case of Roma people, meanwhile, the disadvantages they face as a result of a low educational level and generations of unemployment are multiplied several times over.
I thank the Rapporteur for the spirit of cooperation in drafting this report. In Europe, one out of six people lives below the poverty threshold, a figure that does not include the statistics in Romania and Bulgaria.
Although in most Member States the difference between women and men, as regards poverty, is increasingly shrinking and the average difference is 2% as regards poverty and persistent poverty, I would like to draw attention to the reality in the new Member States. In Romania and Bulgaria, the number of women at risk of becoming victims of poverty is more than ten percent higher than the number of men. Women are also much more exposed to social exclusion.
We should not ignore the fact that the ideas of solidarity, social justice, and eradication of poverty are challenges regarding not only the countries in the European Union, but also its involvement on the world economic and political scene.
Therefore, I would like to welcome the inclusion into the final text of the matter regarding the difference between men and women, in a more general article. I also consider important the correlation of the European Year for Combating Poverty and Social Exclusion with the Millennium Development Goals and, in particular, the International Day for the Eradication Poverty.